TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00109-CV




The Electric Reliability Council of Texas, Inc., Appellant

v.

Met Center Partners-4, Ltd., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN300722, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N 


                        Appellant The Electric Reliability Council of Texas, Inc. and Appellee Met Center
Partners-4, Ltd. no longer wish to pursue this appeal and have filed a joint unopposed motion to
dismiss.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Joint Motion
Filed:   December 16, 2005